Citation Nr: 1642510	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  09-26 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.

2.  Entitlement to service connection for neuropathy of the left and right lower extremities, to include as due to herbicide exposure and/or as secondary to diabetes mellitus.

3.  Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure.

4.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus.


REPRESENTATION

Veteran represented by:	Matthew D. Hill, Attorney


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from September 1971 to February 1975.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

When this matter was initially before the Board in November 2013, the Board denied service connection for diabetes mellitus, neuropathy of the right and left lower extremities, ischemic heart disease, hypertension and erectile dysfunction.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which, in an April 2015 memorandum decision, affirmed the Board's denial of hypertension and vacated and remanded the remaining issues for further development.  In the April 2015 decision, the Court concluded that the VA's definition of inland waterways was "irrational" and therefore not subject to deference.  The Court held that the VA was required to re-analyze its definition of inland waterways of Vietnam - particularly as it applies to the location of Da Nang Harbor.  See Gray v. McDonald, 27 Vet. App. 313 (2015).  

In September 2015 the Board remanded this case for further development.  





FINDINGS OF FACT

1.  VA's February 2016 guidance that Da Nang Harbor is not located within the inland waterways of the Republic of Vietnam is consistent with the purpose and construction of the applicable regulation.

2.  The Veteran did not enter the inland waterways or otherwise set foot in the Republic of Vietnam during service.

3.  The preponderance of the evidence shows that the Veteran's diabetes mellitus, neuropathy of the right and left lower extremities, heart disease and erectile dysfunction were not present in service or until many years thereafter and are not related to service or to an incident of service origin.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus, to include as due to herbicide exposure have not been met.  38 U.S.C.A. §§ 101(29), 1110, 1116, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for neuropathy of the left and right lower extremities, to include as due to herbicide exposure and/or as secondary to diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 1116, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

3.  The criteria for service connection for ischemic heart disease, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 101(29), 1110, 1116, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

4.  The criteria for service connection for erectile dysfunction, to include as secondary to diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1110, 1116, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Background

The facts of the case are not in dispute.  The Veteran has been diagnosed with each of the claimed conditions during the course of the appeal period.  He contends that his diabetes mellitus and ischemic heart disease are due to herbicide exposure during service.  The Veteran served aboard the USS Roark from March 1972 through September 1974.  Deck logs confirm that the USS Roark anchored in Da Nang Harbor while the Veteran was aboard in 1972.  

In April 2011, the RO issued a formal finding of a lack of information for corroborating exposure to Agent Orange, noting that a March 2011 response from the Joint Services Records Research Center did not reflect that the USS Roark transited inland waters or docked or that its personnel set foot in Vietnam.  

The Veteran does not contend, and the record does not show that any of the issues on appeal manifested during service or within a year of separation.  Indeed, he has not disputed that these disabilities first developed years after active service.  Instead the Veteran contends that he developed type II diabetes mellitus and heart disease from herbicide exposure while serving aboard the USS Roark.  The Veteran's erectile dysfunction and diabetic neuropathy are claimed to be resultant from his diabetes mellitus and indeed the June 2010 VA examination indicates both conditions are secondary to the diabetes.  

The Veteran has repeatedly stated that he never physically set foot on land in the Republic of Vietnam.  Rather, he contends that his presence aboard the USS Roark while it was docked in Da Nang Harbor constitutes service on the inland waterways of Vietnam and that he is therefore entitled to presumptive service connection for diabetes mellitus based on herbicide exposure under applicable regulations.  In support of his claim the Veteran has proffered 3 arguments.  Two of the arguments, namely (1) that the Veteran was entitled to service connection based on Equal Protection Clause of the Fifth Amendment of the U.S. Constitution because a November 2009 Board decision had applied the presumption to a similarly situated veteran, and (2) that VA should have adopted the definition of inland waterways provided in the United Nations Convention on the Territorial Sea and the Contiguous Zone, were rejected by the Court and will not be further addressed herein.  See Gray v. McDonald, 27 Vet. App. 313 (2015).  The remaining argument concerning whether Da Nang Harbor is properly categorized as being part of "offshore waters" will be addressed herein.  

The Board notes initially that no new argument or relevant evidence has been submitted since the Court's April 2015 decision.  Thus, the Board will reexamine the claim in light of the specific findings and direction of the Court.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

2.  Law

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Veterans exposed to Agent Orange or other listed herbicides are presumed service-connected for certain conditions, including diabetes mellitus and ischemic heart disease, even if there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  To qualify for entitlement to service connection on a presumptive basis under 38 C.F.R. § 3.307, the disability must generally become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).

A veteran who, during active military service, served in the Republic of Vietnam between January 6, 1962, and May 7, 1975 shall be presumed to have been exposed to herbicide agents, including Agent Orange.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  

VA has determined that the presumption of Agent Orange exposure for veterans who 'served in the Republic of Vietnam' is limited to veterans who served on or visited the Vietnamese landmass or its inland waterways, and does not apply to veterans who served exclusively offshore in ocean-going ships, i.e., the 'blue water' Navy.  See 38 C.F.R. § 3.313(a); VAOPGCPREC 27-97 (Mere service on a deep-water naval vessel in waters off the shore of the Republic of Vietnam does not constitute 'Service in the Republic of Vietnam' for purposes of 38 U.S.C.A. § 101(29)(A)); see also Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008) (upholding VA's statutory interpretation excluding the 'blue water' Navy from presumptive herbicide exposure).

3.  Court Decision

In its April 2015 memorandum decision the Court held that VA's interpretation of 38 U.S.C. § 1116(a) and 38 C.F.R. § 3.307(a)(6)(iii) is inconsistent with the purpose of the statute and regulation and does not reflect the VA's fair and considered judgment.  Specifically, the Court found that, with respect to Da Nang Harbor, the manner in which VA defines "inland waterways" was both "inconsistent with the regulatory purpose and irrational," and that it was therefore neither reasonable nor worthy of deference.  See Gray v. McDonald, 27 Vet. App. 313 (2015).  

In September 2015 the Board remanded this case for agency consideration of whether Da Nang Harbor constituted an inland waterway under the applicable regulations.  In light of the Courts decision, VA reconsidered the definition of inland and offshore waterways, and on February 5, 2016, the Director of Compensation Service issued additional guidance on this issue.  The applicable provisions of the M21-1 Manual were modified, specifically those provisions defining inland waterways and offshore waters and designating some of the specific locations determined to be within those categories.  The manual reaffirmed that the presumption of exposure to Agent Orange requires evidence establishing duty or visitation within the Republic of Vietnam and that service on offshore waters does not establish a presumption of exposure to Agent Orange.  The current manual specifically provides that:

Inland waterways are fresh water rivers, streams, and canals, and similar waterways.  Because these waterways are distinct from ocean waters and related coastal features, service on these waterways is service in the RVN.  VA considers inland waterways to end at their mouth or junction to other offshore water features, as described below.  
For rivers and other waterways ending on the coastline, the end of the inland waterway will be determined by drawing straight lines across the opening in the landmass leading to the open ocean or other offshore water feature, such as a bay or inlet.  For the Mekong and other rivers with prominent deltas, the end of the inland waterway will be determined by drawing a straight line across each opening in the landmass leading to the open ocean.

VBA Manual M21-1, IV.ii.1.H.2.a. Inland waterway service is also referred to as "brown-water" Navy service.  Id.  By contrast, "off shore waters" are defined as the high seas and any coastal or other water feature, such as a bay, inlet, or harbor, containing salty or brackish water and subject to regular tidal influence.  This includes salty and brackish waters situated between rivers and the open ocean.  VBA Manual M21-1, IV.ii.1.H.2.b.  Service in offshore waters is also referred to as "blue-water" Navy service.  Da Nang Harbor is specifically identified as a location considered being within the offshore waters of the Republic of Vietnam.  VBA Manual M21-1, IV.ii.1.H.2.c.

While the M21-1 Manual is generally not binding on the Board, it is instructive on the definition of inland waterways and offshore waters for the purposes of entitlement to presumptive service connection.  38 C.F.R. § 19.5; VBA Manual M21-1, IV.ii.1.H.2.  

4.  Analysis & Findings 

The question before the Board then is whether the Veteran served on inland waterways during service, or more specifically whether anchoring in Da Nang Harbor is appropriately characterized as service on an inland waterway rather than service in waters offshore of the Republic of Vietnam for purposes of 38 C.F.R. § 3.307(a)(6)(iii).  The Board finds that the VA guidance contained within the VBA M21-1 Manual is the most probative evidence of record on the question and that therefore the Veteran's service aboard the USS Roark while it was anchored in Da Nang Harbor does not constitute service on the inland waterways of the Republic of Vietnam.  

The Board initially finds that the determination of where to draw the line between offshore and inland waterways as delineated in the M21-1 Manual is neither arbitrary nor inconsistent.  The Court noted in its memorandum decision the disparate treatment of some bays under previous VA guidance, specifically that while Da Nang Harbor was designated to be in offshore waters, both Quy Nhon Bay and Ganh Rai Bay were noted to be part of inland waterways.  The new guidance is based in part on consideration of the Court's April 2015 holding and the evidence and arguments addressed therein.   Thus, this issue has been addressed by the M21-1 Manual alterations as the VA will henceforth consider all harbors and bays to be offshore waters without exception.

Furthermore, the location of the line separating offshore waters from inland waterways is based, to the degree practically ascertainable, on the risk of actual exposure to herbicides.  As noted by the U.S. Court of Appeals for the Federal Circuit, "it has proved difficult to determine which groups of veterans were exposed to herbicides and to what extent.  Congress and the DVA have therefore resorted to a line-drawing process that concededly does not closely track levels of actual exposure."  Haas v. Peake, 525 F.3d 1168, 1192 (Fed. Cir. 2008).  However, 

Although exposure data is largely absent, review of military records demonstrate[s] that virtually all herbicide spraying in Vietnam, which was for the purpose of eliminating plant cover for the enemy, took place overland.... Regarding inland waterways, Navy riverine patrols reported to have routinely used herbicides for clearance of inland waterways.... Blue water Navy service members and other personnel who operated off shore were away from herbicide spray flight paths, and therefore were not likely to have incurred a risk of exposure to herbicide agents comparable to those who served in foliated areas where herbicides were applied.  

73 Fed.Reg. 20,566, 20,568 (Apr. 16, 2008).  By contrast, evidence indicates that spraying took place over freshwater streams and rivers within the land borders of Vietnam.  Inst. of Med. of the Natl Acads., BLUE WATER NAVY VIETNAM VETERANS AND AGENT ORANGE EXPOSURE, p.98 (2011) (information provided to the committee indicated that flight paths often included the spraying of surfaces of streams and rivers and that Brown Water Navy Personnel sprayed riverbanks.)  

On this basis, VA has previously explained that "it is reasonable to presume that any veteran who served within the land borders of Vietnam was potentially exposed to herbicides, unless affirmative evidence establishes otherwise.  There is no similar reason to presume that veterans who served solely in the waters offshore incurred a significant risk of herbicide exposure."  73 Fed. Reg. 20,566, 20,571 (Apr. 16, 2008); see also 69 Fed.Reg. 44,614, 44,620 (July 27, 2004) (individuals who served in the waters offshore of the Republic of Vietnam were not subject to the same risk of herbicide exposure as those who served within the geographic land boundaries.)

Based on this line of reasoning and noting that "spraying was done on land, not over the water," the Federal Circuit has held that "[VA's] interpretation of section 3.307(a)(6)(iii) as excluding servicemembers who never set foot within the land borders of Vietnam thus was not unreasonable, and it certainly did not rise to the level of being 'plainly erroneous or inconsistent with the regulation.'").  Haas v. Peake, 525 F.3d 1168, 1193, 1195 (Fed. Cir. 2008) citing Bowles v. Seminole Rock & Sand Co., 325 U.S. 410, 414, 65 S.Ct. 1215, 89 L.Ed. 1700 (1945).  More specifically, the Federal Circuit held that "[VA's] requirement that a claimant have been present within the land borders of Vietnam at some point in the course of his duty constitutes a permissible interpretation of the statute and its implementing regulation."  Haas v. Peake, 525 F.3d 1168, 1172 (Fed. Cir. 2008).

The Board's determination herein and the guidance contained in the VBA Manual M21-1, is consistent with prior Federal Circuit precedent and previous VA guidance.  In addressing 38 C.F.R. § 3.307(a)(6)(iii) in Haas, the Federal Circuit acknowledged the assertion by the appellant "that his ship was within 100 feet of the coast of Vietnam," but found that the "regulation, as interpreted by the DVA, made the statutory presumption of service connection unavailable to veterans such as [the appellant], who served on a naval vessel that traveled in the waters near Vietnam but who never went ashore."  Haas v. Peake, 525 F.3d 1168, 1172, 1194 (Fed. Cir. 2008).  Here, like Mr. Haas, the Veteran served aboard a deep-water vessel that traveled near to, but offshore the coast of Vietnam.  

Furthermore, the guidance as issued and the Board's application thereof are not contradicted by the facts of the case.  The evidence of record does not show that herbicides were specifically sprayed over Da Nang Harbor or over the Veteran's ship while he was anchored therein or that that herbicides were otherwise used or sprayed in Da Nang Harbor.  Indeed there is no logical reason to suppose or evidence of record to suggest that US military forces would intentionally spray defoliants over any bay or harbor.  While the Board acknowledges that such an occurrence would be possible, the evidence does not suggest that this would happen with enough frequency to be the basis of a regulatory presumption.  See 73 Fed. Reg. 20,566 (Apr. 16, 2008).

Moreover, the new guidance does not prohibit veterans who served aboard ships traveling through Vietnamese bays and harbors from obtaining service connection based on direct exposure to herbicides.  Indeed the Veteran is still entitled to the presumption of service connection if the evidence shows that he was otherwise exposed to an herbicide agent during service.  38 C.F.R. § 3.309(e).  As noted above however, the Veteran has not argued that he was otherwise exposed to Agent Orange, merely that his service aboard the USS Roark should satisfy the requirements for presumptive exposure.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim that he was exposed to herbicides while in service and therefore that he cannot be presumed to be service-connected for diabetes mellitus, ischemic heart disease or peripheral neuropathy.  38 C.F.R. §§ 3.307, 3.309(e).

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, as noted, the Veteran does not contend, and the evidence of record does not show, complaints, diagnosis, or treatment of diabetes mellitus, ischemic heart disease, peripheral neuropathy or erectile dysfunction during service or within one year of separation.  Indeed medical records do not show an initial diagnosis of any of these conditions for many years following service.  Thus service connection is not available on a direct basis.  38 C.F.R. § 3.303.

Thus, the Board finds that the weight of the evidence is against a finding of service connection for any of the claimed disabilities, including as due to herbicide exposure.  38 C.F.R. §§ 3.303, 3.307, 3.309(e).  Finally, as the Veteran's diabetes mellitus is not entitled to service connection, no other condition may be afforded service connected on a secondary basis to diabetes, including peripheral neuropathy or erectile dysfunction.   38 C.F.R. § 3.310.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against his claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for diabetes mellitus is denied.

Service connection for neuropathy of the left and right lower extremities is denied.

Service connection for ischemic heart disease is denied.

Service connection for erectile dysfunction is denied.


____________________________________________
Steven D. Reiss
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


